Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on April 16, 2020.

Claims 1-20 are pending.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/628,501.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-17 of U.S. Patent No. 10/628,501 (hereinafter, "Patent"), contains every element of claim 1-20 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 








16/850,881
10/643,291 



receiving training media descriptive of a safety violation relating to a worker missing at least one piece of safety equipment; 

receiving annotations in the training media indicative of a presence or an absence of the safety violation in the training media; 


training a model using the annotated training media to detect the safety violation; 


receiving media including content relating to a construction project; 


identifying the safety violation in the media including content relating to the construction project using the model; and 


adding at least one tag to the media responsive to identifying the safety 


 








 

worker missing at least one piece of safety equipment;


receiving annotations in the training media indicative of a presence or an absence of the safety violation in the training media;  


training a model using the annotated training media to detect the safety violation;  


receiving the media including content 
relating to a construction project;  


identifying the safety violation in the 
media including content relating to the construction project using the model;  


adding at least one tag to the media responsive to identifying the safety 

the at least one tag being descriptive of a presence of the safety violation;

  
retrieving information from at least one data store indicative of at least one 
user to be notified when an enrolled tag is added to the media in response to 
adding the at least one tag to the media;  comparing the at least one tag added 
to the media with the enrolled tag to determine whether the at least one tag 
added to the media matches the enrolled tag; and providing a notification to 
the at least one user regarding the tagged media in response to determining 
that the at least one tag matches the enrolled tag


 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –





Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudgens (U.S. Pub. No. 2007/0027732).

With respect to claims 1 and 11, Hudgens teaches 
receiving training media descriptive of a safety violation relating to a worker missing at least one piece of safety equipment ([0010] safety violation in response to the controller, [0034] Notifications module 80 to generate messages to alert the relevant workers that material or equipment has arrived at the construction site and the location of the material or equipment); 
receiving annotations in the training media indicative of a presence or an absence of the safety violation in the training media ([0049] safety violation, and take action, such as directing the individual's supervisor to issue a warning); 
training a model using the annotated training media to detect the safety violation ([0049] system may additionally log the safety violation); 
receiving media including content relating to a construction project ([0002] construction projects involve the collection and dissemination of large amounts of information); 
identifying the safety violation in the media including content relating to the construction project using the model (fig. 1, [0010] alarm operative to warn of a location-based safety violation in response to the controller); and 


 With respect to claims 2 and 12, Hudgens teaches hardhat, a harness, a respirator, and safety glasses (abstract, track the movement of personnel, equipment, and building materials on the construction site, leading to increased productivity through more effective management).

 With respect to claims 3 and 13, Hudgens teaches retrieving information from at least one data store indicative of at least one user to be notified when an enrolled tag is added to the media in response to adding the at least one tag to the media; comparing the at least one tag added to the media with the enrolled tag to determine whether the at least one tag added to the media matches the enrolled tag; and triggering a notification to the at least one user regarding the tagged media in response to determining that the at least one tag matches the enrolled tag ([0010] alarm operative to warn of a location-based safety violation in response to the controller).
 


With respect to claims 5 and 15, Hudgens teaches triggering a notification to an external system to record the safety violation in a database (fig. 3, [0026] System Events and Notifications module 80).

With respect to claims 6 and 16, Hudgens teaches in response to identifying the safety violation in the media, increasing a count of media depictions of safety violations; and in response to determining that the count of media depictions satisfies at least one condition, generating an alert ([0034] module 76 may interact with the System Events and Notifications module 80 to generate messages to alert the relevant workers that material).
 
With respect to claims 8 and 18, Hudgens teaches safety violation relates to a practice that is prohibited or personal property that is not covered by an insurance policy for the construction project ([0034] module 76 may interact with the System Events and Notifications module 80 to generate messages to alert the relevant workers that material).



With respect to claims 10 and 20, Hudgens teaches  receiving a 3D model of the construction project from an external system and/or a user, mapping the 3D model to geographic coordinates, comparing the GPS information associated with the image to the geographic coordinates associated with the construction project to determine a location of a camera relative to the construction project, and determining a portion of the construction project that is in the field of view of the camera based on the determined location of the camera relative to the construction project and/or orientation information of the camera ([0019] The accuracy of the location sensor 34 may be enhanced by the use of Differential GPS (DGPS)).


Allowable Subject Matter

Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163